Opinion by
Willard, J.,
Ifrom the facts submitted and the argument of counsel we are to determine the law and decide whether the court below erred in entering judgment in favor of the appellee for the sum of $495.36, or whether judgment should have been there entered in favor of the appellant. Mr. Wolpert, on October 17, 1892, made his designation on the books of the association to whom his lawful benefit fund should be payable at the time of his death. This designation when made, was in strict conformity with the express objects, the constitution and by-laws, of the association.
This is not controverted. It is true Mr. Wolpert had the right to change this act of designation at any time before his death, but he did not do so, and at that time the designation was unchanged. The beneficiaries claimed of the fund only the amount of their just debt against Wolpert and the moneys advanced by them from time to time to pay his dues, allowing his widow to draw the balance. That the designation thus made was legitimate and proper when made is clearly established in *568Maneely, Trustee, v. Knights of Birmingham of Penna., 115 Pa. 305.
We are not called upon to construe the effect of the act of April 6, 1893, as ex post facto legislation impairing the rights of the parties to the alleged contract under consideration; nor are we called upon to decide the applicability of that act to the order or association known as The Knights of Birmingham. What we do decide and determine is that the act in question is not retroactive in its operation so as to affect or disturb the designation made by Mr. Wolpert before its enactment.
It will be observed that the designation in question was made October 17, 1892, and the act relied upon was approved April 6, 1893, and provides in the first section as follows: “ That it shall be lawful for any corporation, society or voluntary association, now or hereafter formed or organized and carried on for the sole benefit of its members and their beneficiaries and not for profit, to have and create subordinate lodges with ritualistic form of work and a representative form of government, and to issue certificates of membership, make provisions for payment of benefits in case of sickness, disability or death of its members, subject to their compliance with its constitution and laws, in which the fund from which the payment of- such benefits shall be made, and the expenses of such association shall be defrayed and shall be derived from assessments or dues collected from its members, and in which the payment of death benefits shall be to families, heirs, blood relatives, affianced husband or affianced wife of or to persons dependent upon the member.”
The language of this statute is too plainly prospective in its operation to admit of any doubt. If applicable to this association, it clearly was not intended to affect the power of appointment exercised and fixed before its passage. It provides what shall be a lawful designation and to what persons and relatives the designation shall apply after its passage. There is not a word in the provisions of the act requiring any member to change his designation already made or making void any designation previously made. Had Mr. Wolpert changed his beneficiary and made a new designation after the passage of the act, then another question would be presented for our consideration, but as he did not do so, it is sufficient in this case to interpret *569this statute as applied, to the facts before us. “A statute should be interpreted so as to operate prospectively only, unless the language is so clear as to preclude all question as to the intentions of the legislature: ” Taylor v. Mitchell, 57 Pa. 209.
Applying this well known rule in the ease before us, we hold that the provisions of the act of April 6, 1893, did not affect the designation made by Mr. Wolpert in October, 1892.
The assignments of error are sustained, the judgment is reversed and judgment now entered in favor of the appellant, costs to be paid by the appellee.